August 26, 2010 Securities and Exchange Commission Office of Filings and Information Services treet, NE Washington, D.C. 20549 Re: The Dreyfus/Laurel Tax-Free Municipal Funds - Dreyfus BASIC California Municipal Money Market Fund - Dreyfus BASIC Massachusetts Municipal Money Market Fund - Dreyfus BASIC New York Municipal Money Market Fund File No. 811-3700 Dear Sir/Madam, Transmitted for filing is Form N-CSR for the above-referenced series of the Registrant for the fiscal year ended June 30, 2010. Please direct any questions or comments to the attention of the undersigned at (212) 922-6906. Very truly yours, /s/ Liliana Holguin Liliana Holguin, Legal Assistant LH/ Enclosures
